Levy, J.
An action was commenced against one of two joint tort feasors in the District Court of the United States and prosecuted to judgment which was duly satisfied. The present action was brought against the other of the tort feasors in this court. The defendant now moves for judgment on the pleadings, it appearing from plaintiff’s reply that the fact of the judgment and satisfaction in the other forum is deemed to be admitted. Plaintiff, in opposition, argues that the termination of a suit against one of two joint tort feasors, whether successful or otherwise, cannot be a bar to another separate suit against the joint tort feasor. In this he is evidently in error for while there may be several suits for a single injury and even several recoveries, there can be but one satisfaction. (Woods v. Pangburn, 75 N. Y. 495, 498.) The rule at common law undoubtedly was that a party receiving injuries from the wrongful acts of others, was entitled to but one satisfaction and that a general release or other complete discharge by the voluntary act of the party injured, of one or more joint tort feasors, was a discharge of all. (Knickerbacker v. Colver, 8 Cow. 111; Livingston v. Bishop, 1 Johns. 290; Ruble v. Turner, 2 Hen. & Mumf. 38; Bronson v. Fitzhugh, 1 Hill, 185.) But this rule has apparently been somewhat relaxed by the decision of our Court of Appeals in Walsh v. N. Y. C. & H. R. R. R. Co. (204 N. Y. 58), at the same time unequivocally indicating at page 62 that “ while there may be many perpetrators of a wrongful act, each of whom is separately liable, yet the act and its consequences are indivisible *854and the injured person is, therefore, limited to a single satisfaction.” (See, also, Berg v. Bates, 153 App. Div. 12.)
Obviously, there has been such a satisfaction in this situation by one of the tort feasors, and the other must be held to be discharged as a result.
The motion for judgment on the pleadings is granted. Settle order.